                                                USDC SONY
                                                DOCUMEtH
                                                ELECTRONICALLY Fl LED

UNITED STATES DISTRICT COURT                    DOC#__                      J'f:·--·
                                                DATE FILED:   Sc•/Q_.:-~.a:. -~ . -••-'
SOUTHERN DISTRICT OF NEW YORK

THE FORT MILLER CO., INC.,

                     Plaintiff,               19cvl0285 (JGK)

          - against -                         ORDER

ECCO I I I ENTERPRISES, INC. et al.,

                     Defendants.

JOHN G. KOELTL, District Judge:

     The Clerk is directed to close Docket Number 16.

SO ORDERED.

Dated:    New York, New York
          December 21, 2019

                                       United States District Judge
